—Writ of habeas corpus in the nature of an application to reinstate bail in the sum of $500,000 upon Queens County Indictment No. QN11729/96 and to release the petitioner on his own recognizance or to fix reasonable bail upon Queens County Indictment No. 1639/98.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reinstating bail on Queens County Indictment No. QN11729/96 in the sum of $500,000, *691which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative; and it is further,
Adjudged that reasonable bail be fixed on Queens County Indictment No. 1639/98 and the matter is remitted to the Supreme Court, Queens County, for that purpose.
The People failed to establish that the bail which had been set under Indictment No. QN11729/96 should be revoked under either CPL 530.60 (1) or (2) (a). Moreover, it was an improvident exercise of discretion for the court to remand the petitioner on Indictment No. 1639/98 where the crimes charged were less serious than those charged in Indictment No. QN11729/96 and where the court failed to consider the factors enumerated in CPL 510.30 (2) (a).
The petitioner’s remaining contentions are academic in light of our determination and, in any event, without merit. Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.